EXHIBIT 10.1
December 26, 2008
Robert B. Willumstad,
277 Park Avenue,
New York, New York 10172.
Bob:
     This letter formally documents the rescission of restricted shares
previously granted you in contemplation of your service as Chief Executive
Officer.
     On July 16, 2008, you were awarded 1,052,406 restricted shares of American
International Group, Inc. (“AIG”) Common Stock, $2.50 par value (the “Restricted
Stock”), which were subject to a Sign-On Restricted Share Award Agreement with
AIG (your “Stock Agreement”). By mutual agreement between you and AIG, your
Stock Agreement is hereby rescinded and will be treated for all purposes as if
it had never been agreed between the parties and, as a result, as though the
Restricted Stock had never been awarded. For the avoidance of doubt, you have
returned to AIG all of the Restricted Stock and dividends in respect thereof
previously received by you pursuant to the Stock Agreement and, as between you
and AIG, you will have no further rights of any kind in respect of the
Restricted Stock and will have no rights of any kind in respect of the Stock
Agreement (including, for the avoidance of doubt, under your letter agreement,
effective July 16, 2008, with AIG).
     Notwithstanding the rescission of the Restricted Stock, you have agreed to
continued compliance with the restrictive covenants set forth in Section 6(a) of
your Stock Agreement (which terms, including any relevant definitions, will be
deemed to apply mutatis mutandis to this letter and to be incorporated by
reference herein).
     In addition, you also confirm the attached letter.

 



--------------------------------------------------------------------------------



 



     If you agree that this letter appropriately represents our understanding,
please sign, date and return this letter, which will become a binding agreement
on our receipt.

            Very truly yours,

AMERICAN INTERNATIONAL GROUP, INC.
      By:   /s/ Anastasia D. Kelly            Anastasia D. Kelly       
   Executive Vice President, General
   Counsel, and Senior Regulatory and
   Compliance Officer     

Accepted and agreed as of this
26th day of December 2008:
/s/ Robert B. Willumstad               
    Robert B. Willumstad

-2-



--------------------------------------------------------------------------------



 



Attachment
Mr. Edward M. Liddy
Chairman and Chief Executive Officer
American International Group, Inc.
Dear Ed:
As you know, the Board of Directors of the company decided that my termination
was “not for cause.” Accordingly, I am entitled to receive severance payments
under the AIG Executive Severance Plan of approximately $22 million. While I
appreciate the Board’s intention to fulfill this obligation, I have decided,
after careful deliberation, to forgo the severance payments.
I will not accept the severance payments for two reasons. First, my three-month
tenure as Chief Executive Officer did not provide the opportunity to execute the
restructuring I had developed with the help of my AIG colleagues. Second,
notwithstanding the issues that predated my term at AIG or the significant
disruption in the capital markets which impacted several major financial
institutions, I prefer not to receive severance payments while shareholders and
employees have lost considerable value in their AIG shares.
I wish you, the Board and all of the talented employees at AIG all the best as
you continue the work of restructuring the company and restoring it to
profitability.
Sincerely yours,
/s/ Robert B. Willumstad
Robert B. Willumstad

